Citation Nr: 0815775	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1959 to June 
1963 and from January
1984 to April 1997.  He died in March 2004.  The appellant is 
advancing her appeal as the veteran's widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  



FINDINGS OF FACT

1.  According to a certification of the veteran's death, the 
immediate cause of death was metastatic melanoma.

2.  At the time of the veteran's death, service connection 
was not in effect for metastatic melanoma.  

3.  Metastatic melanoma is related to the veteran's service.



CONCLUSION OF LAW

The veteran's death was caused by a disability incurred in 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the appellant as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
appellant is being granted by this decision of the Board.  
See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 C.F.R. § 
3.312(b).  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cancer, if manifested to 
a degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may also 
be established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

As noted above, the veteran died in March 2004.  A copy of 
his death certificate reveals that the immediate cause of 
death was metastatic melanoma.  At the time of the veteran's 
death in March 2004, metastatic melanoma was not service 
connected.  

Service medical records are silent for any complaint, 
treatment, or diagnosis of metastatic melanoma.  Reports of 
medical examinations from May 1963, September 1980, December 
1983, January 1992, and January 1997 reveal that the 
veteran's skin was clinically evaluated as abnormal and no 
metastatic melanoma was indicated.  A February 1988 report of 
medical examination reflects that the veteran's skin was 
clinically evaluated as abnormal, but only senile keratosis 
was noted.  In his contemporaneous medical histories provided 
in May 1963, September 1980, December 1983, February 1988, 
and February 1997, the veteran checked the appropriate box to 
deny tumor, growth, cyst, cancer; and no metastatic melanoma 
was indicated.  In a medical history provided in December 
1991, the veteran did check the appropriate box to indicate 
that he had had tumor, growth, cyst, cancer and that he had 
been hospitalized; and the veteran noted that he was 
hospitalized for basal cell cancer of the nose.  No 
metastatic melanoma, however, was indicated.  Supplemental 
histories from August 1985, December 1986, January 1988, and 
January 1989 show that the veteran checked the appropriate 
box to deny cancer or tumor.  

In May 2006, a VA physician reviewed the veteran's claims 
file and noted that malignant melanoma is known to be 
associated with sun exposure, particularly frequent high 
intensity sun exposure and burning.  The VA physician 
continued that although the veteran did not have a history of 
significant sun exposure during his military service, there 
was evidence of in-service treatment for actinic keratosis 
and basal cell carcinoma-both of which the VA physician noted 
were associated with sun exposure.  The VA physician 
concluded that it was as likely as not that the sun exposure 
the veteran had prior to and during military service was 
sufficient to cause actinic keratosis, basal cell carcinoma, 
and melanoma.  In a June 2006 addendum, the VA physician 
added that the treatment received for service-connected basal 
cell carcinoma and actinic keratoses had no role in the 
development of his subsequent malignant melanoma.  

Based on the VA physician's statements, it appears that, 
although the metastatic melanoma was not attributed to the 
treatment for carcinoma and actinic keratoses in service as 
contended by the appellant, the presence of carcinoma and 
actinic keratoses lead the VA examiner to conclude that the 
veteran's melanoma was related to sun exposure, both prior to 
and during service.  In view of the foregoing, the Board 
finds that the evidence is in relative equipoise regarding 
the timing of the cancer causing sun exposure.  Accordingly, 
service connection for the veteran's cause of death is 
warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


